Citation Nr: 0528706	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity of the right eye.

2.  Evaluation of corneal scar of the left eye with decreased 
visual acuity, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  The RO denied service 
connection for decreased visual acuity of the right eye and 
granted service connection for a corneal scar of the left eye 
with decreased visual acuity, assigning a 10 percent 
evaluation.

In a March 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for decreased 
visual acuity of the right eye and denied an increased 
evaluation for a corneal scar of the left eye with decreased 
visual acuity.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued an Order in September 2003, vacating the Board's March 
2002 decision and remanding the case for action consistent 
with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In July 2004, the Board remanded the veteran's claim with an 
instruction to issue a VCAA letter to the veteran.  A letter 
was sent to the veteran in November 2004.  That letter begins 
by instructing the veteran that new and material evidence 
must be submitted to reopen his claim.  The letter then 
describes the evidence and information necessary to support a 
claim of entitlement to service connection.  The veteran 
should be sent an additional letter, pertaining to the 
specific claims at issue in this case.

The Board's July 2004 remand also instructed the RO to comply 
with the September 2003 order of the Court.  In the Remand by 
the Court, it is clear that certain questions were to be 
addressed.  In particular, the Court pointed out that the 
most recent VA examination had been conducted in January 2001 
and that an additional examination might be warranted in 
light of the veteran's assertions of pain associated with his 
left eye disability.  The Court also indicated that the 
examiner should opine as to any connection between (1) the 
cause of the left eye disability and any right eye impairment 
and (2) the inservice cause of the left eye disability and 
any right eye impairment.  It also appears that the Court 
wanted the issue of the presence or absence of pain to be 
addressed.  The Board is aware that the examiner did comment 
that the etiology of the decreased vision of the right eye 
was unknown.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

In view of the specifics of the Court presentation, 
additional development is warranted.  Accordingly, this case 
is REMANDED for the following actions:

1.  Issue a VCAA letter to the veteran 
that addresses the issues on appeal.

2.  The AOJ should schedule the veteran 
for an eye examination.  The examiner 
should address the veteran's complaints 
of pain as they relate to the service-
connected left eye disability.  The 
examiner should also provide an opinion 
as to any possible connection between (1) 
the cause of the left eye disability and 
any right eye impairment and (2) the 
inservice cause of the left eye 
disability and any right eye impairment.  
The examiner should also specifically 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
right eye disability is etiologically 
related to any incident or injury during 
his military service.  A complete 
rationale should accompany any opinion 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


